Judgment against defendant American Railway Express Company, and order, reversed on the facts, and new trial granted, with costs to abide the event, unless within twenty days plaintiS file a stipulation reducing the amount of the verdict to $35,000, and modifying the judgment accordingly. If such stipulation is filed, the judgment as so modified, and the order, are unanimously affirmed, without costs. The judgment in favor of Garrison, as receiver of the Nassau Electric Railroad Company, and order, are unanimously affirmed, without costs. Blaekmar, P. J., Rich, Kelly, Manning and Young, JJ., concur.